Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the gaseous by-product".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claim 8 will be assumed to be dependent 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US Pub. 2008/0108171) in view of Cheng et al. (US Pub. 2017/0069491) and NPL1.
Regarding independent claim 1, Rogers teaches a method for producing at least one optoelectronic component (Figs. 3B, 3E, and 5; para. 0094-0102) comprising: 
A) providing an auxiliary carrier (40), 
B) epitaxially applying a sacrificial layer (30) on the auxiliary carrier (para. 0090), 
C) epitaxially applying a semiconductor layer sequence (20) on the sacrificial layer, 
D) removing the sacrificial layer such that the auxiliary carrier is removed from the semiconductor layer sequence.
Rogers teaches wherein the sacrificial layer is AlGaAs (para. 0090) and wherein the sacrificial layer is removed via wet etch.
Cheng teaches a similar method wherein the sacrificial layer comprises germanium (para. 0022), wherein the sacrificial layer is removed via dry etch (para. 0025).
It would have been obvious to one of ordinary skill in the art at the time of filing that the material of sacrificial layer may be modified from AlGaAs to Ge because it is considered obvious to select 
Dry etching methods comprising inductively coupled plasma (ICP) or reactive ion etching (RIE) are known in the art as evidenced by NPL1. It would have been obvious an obvious matter of engineering choice to one of ordinary skill in the art at the time of filing to choose a specific dry etching method as claimed.
Re claim 3, Rogers teaches wherein the auxiliary carrier comprises GaAs (Figs. 3E, 5).
Re claim 4, Rogers teaches wherein the semiconductor layer sequence is structured after step C) (para. 0099).
Re claim 5, Rogers teaches wherein the removal of the auxiliary carrier is non-destructive (para. 0095).
Re claim 6, Rogers teaches wherein the auxiliary carrier comprises a material with a lattice constant corresponding to the lattice constant of germanium (Figs. 3E, 5; that is, the lattice constant of GaAs and Ge are both 5.65).
Re claim 10, Rogers teaches wherein steps B) and C) are repeated such that an alternating arrangement of sacrificial layers and semiconductor layer sequences is produced in vertical direction to the auxiliary carrier, wherein step D) is performed selectively such that the sacrificial layers are removed successively (Figs. 3B, 3E, 5).
Re claim 13, Rogers makes obvious wherein the sacrificial layer has a layer thickness between 2 nm and 20 μm (para. 0017; MPEP 2144.05).
Re claim 14, Rogers in view of Cheng and NPL1 teaches wherein in step A) an auxiliary carrier of GaAs is provided (Rogers Figs. 3E, 5) on which the sacrificial layer of germanium (Cheng para. 0022) is epitaxially grown in step B) which has a layer thickness between 2 nm and 20 μm (Rogers para. 0017; 
Re claim 15, Rogers teaches wherein a buffer layer of GaAs is applied between the sacrificial layer and the auxiliary carrier (para. 0098).
Re claim 16, Rogers teaches an optoelectronic component (LED) formed by the method of claim 1 (Figs. 3B, 3E, and 5; para. 0094-0102).

Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US Pub. 2008/0108171) in view of Cheng et al. (US Pub. 2017/0069491) and NPL1, and further in view of Sparks (US Pub. 2008/0207004).
Re claim 2, Rogers in view of Cheng and NPL1 does not teach wherein as least one of wherein at least one of the following process gases is used for the dry etching: Cl2, SiCl2, BCl3, and CC2F2.
Sparks teaches a method including etching of a sacrificial layer comprising germanium wherein process gases used for the dry etching may be Cl2 or BCl3 (para. 0024).
It would have been obvious to one of ordinary skill in the art at the time of filing to select be Cl2 or BCl3 as the process gas for the dry etching because it is considered prima facie obvious to select known material based on its suitability for its intended purpose (MPEP 2144.07).
Re claims 7 and 8, while the limitations of “wherein at least one gaseous by-product is formed in step D); wherein the gaseous by-product is germanium tetrachloride” are not explicitly disclosed, Applicant’s specification teaches that “germanium tetrachloride can be formed during inductively coupled plasma etching (ICP) with at least one of the following process gases: Cl2, SiCl2, BCl3, CCl2F2”. Because the use of ICP and process gases of at least Cl2 and BCl3 are made obvious by the prior art the claimed limitations of “wherein at least one gaseous by-product is formed in step D); wherein the .

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US Pub. 2008/0108171) in view of Cheng et al. (US Pub. 2017/0069491) and NPL1, and further in view of Takada et al. (US Pub. 2014/0203408).
Re claim 9, Rogers in view of Cheng and NPL1 does not teach a substrate (different from the auxiliary carrier) as claimed.
Takada teaches a similar method (Figs. 1-5; para. 0061-0077) including wherein the arrangement produced in step C) (Fig. 1) is applied to a substrate (120; Figs. 2-3) before step D) (Fig. 4) such that the substrate is arranged on the side of the semiconductor layer sequence facing away from the auxiliary carrier (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of filing that a substrate could be bonded to the semiconductor layer sequence of Rogers before removal of the sacrificial layer for the purpose of directly transferring the semiconductor layer sequence to a destination substrate. It is considered obvious to combine prior art elements according to known methods to yield predictable results (MPEP 2143, I, A).
Re claim 11, Rogers in view of Cheng and NPL1 does not teach a substrate (different from the auxiliary carrier) as claimed.
Takada teaches a similar method (Figs. 1-5; para. 0061-0077) including wherein the arrangement produced in step C) (Fig. 1) is applied to a substrate (120; Figs. 2-3) before step D) (Fig. 4) such that the substrate is arranged on the side of the semiconductor layer sequence facing away from the auxiliary carrier (Fig. 3). Repetition of this process for each semiconductor layer sequence of Rogers would have been obvious to one of ordinary skill in the art.
Re claim 12, Rogers in view of Cheng, NPL1, and Takada teaches wherein the first semiconductor layer sequence on the first substrate and the second semiconductor layer sequence on the second substrate are structured differently, wherein the structuring is carried out after step D). That is, one of ordinary skill in the art at the time of filing would have recognized that the back-end structuring of the transferred semiconductor layer sequences would be done differently for different applications (LED vs PV; for example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached on M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MOLLY K REIDA/               Examiner, Art Unit 2816  
                                                                                                                                                                                       /ROBERT G BACHNER/Primary Examiner, Art Unit 2898